DETAILED ACTION

Response to Amendment
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
Applicant argues that the combined Wiiliams and Stanforth fails to teach remote client device and centralized database.  The Examiner respectfully disagrees.  In view of Applicant Specification discloses in paragraph 004, a crowd source is equate centralized database.  Williams discloses the data is located in the cloud (par.040), which provides radio station to the user is currently range of radio broadcast station 14 (par.036), but remotely have not reach the next radio station 18 that the user is about to approach and tune in, the user equipment remotely receives radio station 18 from database in cloud, which provides information of both radio station 16 and radio station 18.  In other words, Williams teaches a cloud database, which is implies to centralized database as the invention claims.  Further, the cloud database stays up to date and storing radio station 14 that the user equipment is local tuned, and provide next radio station information 18 to the user (par.037 “remote database”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub. 2016/0329977, IDS dated 12/13/19 US Patent 9762339) in view of Stanforth (US Pub. 2014/0115637).
Regarding claim 1, Williams discloses a method implemented by one or more processors (par.034), the method comprising: 
receiving, from a remote client device of a user while the remote client device travels across terrestrial radio broadcast range (par.007 “the vehicle moves out of reception range…..the vehicle is traveling out of the broadcast range”, par.010, par.050 “as vehicle continues to move in direction”, fig. 3 “Range Radius, 75 miles, 100 miles”), radio station information and a first reported user location (par.040 “audio system 18 may transmit the current GPS location of vehicle 10 and the genre of the currently tuned radio station to the centralized database”), wherein the radio station information is obtained by the remote client device from terrestrial radio metadata received at a terrestrial radio antenna of the remote client device (par.054 “the RDS/RBDS…..metadata”); 
determining a radio station frequency and one or more additional radio station attributes from the radio station information; identifying a centralized database of radio station mappings, wherein each mapping comprises a reported radio station frequency and one or more additional radio station attributes mapped to one or more reported user locations (fig.10), wherein the reported user locations have been determined based on previously reported radio station information from at least one of the user (par.037 “local centralized database”) and other users (consideration is optional); 

wherein the centralized database is accessible to one or more other remote client devices to facilitate transition between radio stations while the one or more remote client devices are transported across the geographic area (par.040 “In the vent that the centralized database is located in the cloud, the centralized database may be dynamic and easily modified”, par.053 “the centralized database…… up to date information”).
generating a new radio station mapping, wherein the new radio station mapping includes the first reported user location as a new reported user location and the radio station frequency as a new reported frequency (par.041 “Audio system 18 may then take the receive metadata and create centralized database”); and storing the new radio station mapping in the centralized database (par.040 “In the vent that the centralized database is located in the cloud, the centralized database may be dynamic and easily modified”, par.053 “the centralized database…… up to date information”).
wherein Williams discloses vehicle travels broad range of distance.  Stanforth discloses geographic coverage area (par.032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Williams with the above teaching of Stanforth in order to provide to centralized database server its location in a specific geographic coverage area and in response, the centralized database includes a list of broadcasters associated with geographic coverage area.

Regarding claim 3, the modified Williams discloses the first reported user location is a coverage area that includes the first reported user location, and wherein updating the reported location includes expanding the coverage area to include the second reported user location (Williams, fig. 3 “GPS location”, “Range Radius”). 
Regarding claim 4, the modified Williams discloses receiving an indication of a current location or a predicted future location of another remote client device; responding to the received indication by identifying, based on the current location or the predicted future location (Williams, par.012 “a second radio station is identified having a second broadcast range that the vehicle will be in the vehicle is no longer in the first broadcast range”), at least one of the radio mappings stored in the centralized database and providing the identified at least one of the radio mappings to the other remote client device (Williams, par.013 “the identifying includes query a centralized database of radio stations”).  
Regarding claim 5, the modified Williams discloses the one or more additional radio station attributes includes at least one of an audio genre (Williams, fig.3), signal originating location, radio station calls letters, and signal strength (consideration is optional).  

Regarding claim 7, the modified Williams discloses the first reported user location is determined based on triangulation of one or more terrestrial radio signals (Stanforth, par.052).
Regarding claim 8, the modified Williams discloses the first reported user location is determined based on a signal from a position coordinate sensor of the remote client device (Williams, par.012 “sensing….range”, par.040 “audio system 18 may transmit the current GPS location of vehicle 10”).  
Regarding claim 9, the modified Williams discloses identifying radio station selection criteria associated with the remote client device or the user; identifying one or more mappings in the centralized database based on the current reported user location matching one or more locations of the identified mappings; generating a subset of radio stations based on the mappings, wherein the subset of radio stations is further tailored based on radio station selection criteria; and providing the subset of radio stations to the remote client device (Williams, par.043 “centralized database shown in FIG. 3”).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642